Case: 3:19-cv-00303-WHR-MRM Doc #: 22 Filed: 04/12/21 Page: 1 of 5 PAGEID #: 209




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

DION BLACK,

                       Petitioner,                :   Case No. 3:19-cv-303

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
 London Correctional Institution,

                                                  :
                       Respondent.


        SUPPLEMENTAL REPORT AND RECOMMENDATIONS


       This habeas corpus case is before the Court on Petitioner’s Motion for Relief from

Judgment (ECF No. 18).          The Magistrate Judge filed a Report and Recommendations

recommending the Motion be denied (“Report, ECF No. 19). Petitioner has filed Objections (ECF

No. 20) and District Judge Rice has recommitted the Motion for reconsideration in light of the

Objections (ECF No. 21).

       Petitioner initially sought relief under Fed.R.Civ.P. 60(b)(5), but has switched to 60(b)(6)

in his Objections (ECF No. 20, PageID 187). As his Claim for Relief, he argues:

                State and federal courts’ reliance on personal information known
                only to these courts unsupported by State court records is a violation
                of the petitioner's Sixth & Fourteenth Amendment right to
                confrontation and effective cross-examination of adverse witnesses
                against him constitutional structual [sic] defect error warranting
                relief from judgment.

Id., purportedly quoting State v. Denoon, 8 Ohio App 2d 70 (10th Dist. 1966). In Denoon the same

judge who had arraigned the defendant also presided over his petition for post-conviction relief

                                                  1
Case: 3:19-cv-00303-WHR-MRM Doc #: 22 Filed: 04/12/21 Page: 2 of 5 PAGEID #: 210




and dismissed the petition because he said he remembered the arraignment and Denoon’s claims

about what happened there were incorrect.       The Tenth District reversed, holding “[t]he reliance

of the hearing judge upon facts personally known to him, but not presented in evidence, constituted

a denial of appellant's rights of confrontation, cross-examination and an impartial tribunal.” Id. at

71. This Court concurs wholeheartedly with the decision in Denoon, but that is not what happened

in this case.

        Petitioner asserts that in this case Judge Jeffrey Froelich, writing for the Second District

Court of Appeals on direct appeal, wrote “In contrast, Black accepted a package that was identified

as being addressed to Brandi Anderson, a person not associated with the address.” Petitioner then

alleges:

                Nowhere in the State court record did any witness identify petitioner
                black as the person who receive the contraband package from the
                postal inspector, but yet both the State appellate court and this
                habeas court concluded that a witness did without State court record
                support.

(Objections, ECF No. 20, PageID 188-89).

        The Second District decision on direct appeal is reported at State v. Black, 2018-Ohio-4878

(Ohio App. 2d Dist. Dec. 7, 2018). Judge Froelich did indeed write the opinion for the court and

his opinion contains at ¶ 32 the language quoted above. However, the balance of ¶ 32 reads:

                When the police approached the residence shortly after the delivery
                of the parcel, Black remained in possession of the parcel and he fled
                with it, tucking it under his arm like a football. Prior to apprehension
                by the police, Black threw the package and his cell phone away from
                himself and over the fence into an adjacent yard. Thus, unlike the
                defendant in Blackshear, Black's behavior upon receipt of the parcel
                and shortly thereafter could reasonably be interpreted as reflecting
                his knowledge of the contents of the parcel.

        Earlier in the opinion, Judge Froelich wrote:




                                                   2
Case: 3:19-cv-00303-WHR-MRM Doc #: 22 Filed: 04/12/21 Page: 3 of 5 PAGEID #: 211




               A man wearing black pajama bottoms (later identified as Black)
               answered the door, and McDonough stated that she had a parcel for
               Brandi Anderson. Black was on the phone, and he acknowledged
               her by nodding. McDonough handed Black the parcel and left the
               area.

                [*P9] After the package was delivered, R.A.N.G.E. Task Force
               officers approached the residence to execute the search warrant on
               the house. When Detective Samples approached the residence, two
               men were on the porch, one of whom was holding the parcel. Both
               individuals ran. One man, Perry Thompson, came off the porch but
               laid down on the front walkway upon seeing other officers; the
               other, Black, ran around the house with the parcel.

                [*P10] Detective Raymond Swallen, who was assisting with the
               execution of the warrant, was located at the rear of the house with
               Detective Jason Leslie. Swallen saw Black running from the right
               side of the house (from Swallen's perspective), carrying the parcel
               like a football. Swallen and Leslie ran towards Black, yelling "Stop,
               police." Black threw his cell phone and the parcel over the fence of
               an adjacent yard. The officers apprehended and handcuffed Black,
               patted him down for weapons, and after the house was secured, took
               Black around the front of the house to a police car. Swallen searched
               Black prior to placing him in a cruiser and located cash, a Social
               Security card, and what appeared to be crack cocaine in Black's
               pants pocket. Hutson, Swallen, and Leslie identified Black at trial.

State v. Black, supra.

       Factual determinations by a state court of appeals are presumed to be correct in later habeas

corpus proceedings. To overcome that presumption, a habeas petitioner must demonstrate that

they are wrong by clear and convincing evidence. 28 U.S.C. § 2254(e). Petitioner has not even

attempted to contravene Judge Froelich’s finding that “Hutson, Swallen, and Leslie identified

Black at trial” or that each of them had seen Black in possession of the package containing heroin.

       In Gray v. Mississippi, 481 U.S. 648 (1987), the Supreme Court held a trial judge could

not make up for eight Witherspoon violations in favor of the defense by making one in favor of

the prosecution. Petitioner cites Gray for the proposition that two wrongs cannot make a right.

This is based on his belief that this habeas court relied on its personal opinion in finding Black had

                                                  3
Case: 3:19-cv-00303-WHR-MRM Doc #: 22 Filed: 04/12/21 Page: 4 of 5 PAGEID #: 212




been identified as possession the heroin. But that is not what happened. The Magistrate Judge has

no independent opinion on whether Black possessed the package. Rather, this Court was bound

to defer to the Second District finding to that effect unless Petitioner refuted it with clear and

convincing evidence. Petitioner has failed to do so.1

        Petitioner has presented no authority holding that a District Court’s acceptance of state

court fact finding constitutes the federal judge’s becoming an adverse witness subject to cross-

examination. Nor has he presented any authority holding that a state appellate judge’s findings of

fact with the full appellate record before him constitutes that judge’s becoming an adverse witness.

The burden of proof that state court fact finding is in error is on the Petitioner, and Black has not

carried that burden.



Conclusion



        Upon reconsideration, the Magistrate Judge again respectfully recommends that

Petitioner’s Motion for Relief from Judgment be denied. Because reasonable jurists would not

disagree with this conclusion, it is also recommended that Petitioner be denied a certificate of

appealability and that the Court certify to the Sixth Circuit that any appeal would be objectively

frivolous and should not be permitted to proceed in forma pauperis.



April 12, 2021.

                                                                      s/ Michael R. Merz
                                                                     United States Magistrate Judge



1
 The Magistrate Judge is unable to search the trial transcript respecting the Second District’s findings because this
case was dismissed on initial review under Habeas Rule 4 and the State Court Record was never filed.

                                                         4
Case: 3:19-cv-00303-WHR-MRM Doc #: 22 Filed: 04/12/21 Page: 5 of 5 PAGEID #: 213




                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6, but service is complete when the document is mailed, not when it is received. Such
objections shall specify the portions of the Report objected to and shall be accompanied by a
memorandum of law in support of the objections. A party may respond to another party’s
objections within fourteen days after being served with a copy thereof. Failure to make objections
in accordance with this procedure may forfeit rights on appeal. 




                                                5
